By the Court, Ingraham, J.
It is not necessary, in this case, to discuss the question whether the acts of the Confederate government could be construed as producing a state of war, such as would exist between independent nations. To some extent this has been held as applicable, in the Prize cases, (2 Blade, 635.) As between citizens of the United States, residing in the same state, or in different states, we have held at the present general term, that the consequences of the rebellion were not such as to deprive citizens of one or both states of their right to enforce *605contracts or reclaim property belonging to them. Chief Justice Chase, in the case of Keppel v. The Petersburg R. R. Co. says: “Transactions of the usurping authority, prejudicial to the interests of citizens of other states excluded .by the insurrection and by the policy'of the National government from the care and oversight of their own interests within the states in rebellion, cannot be upheld in the courts of that government.”
[New York General Term,
November 2, 1868.
If these views are correct, the answer does not set up a valid defense.
The judgment appealed from should be affirmed.
Ingraham, MuUin and Daniels, Justices.]